Citation Nr: 1325364	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  08-26 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to January 2007 and from August 2008 to September 2008.

This appeal to the Board of Veterans' Appeals (Board) originates from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board acknowledges that this decision did not formally adjudicate the issue of entitlement to a TDIU.  However, in October 2012, the Board determined that the issue was properly before it for adjudication pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board also remanded the TDIU claim in October 2012 for further development to include providing the Veteran with adequate notification regarding the information or evidence necessary to substantiate a TDIU claim; requesting the Veteran identify any outstanding evidence pertinent to this claim; and inviting the Veteran to submit evidence in support of this claim.  This development was accomplished by a February 2013 letter.  However, the Veteran did not identify or submit any outstanding evidence pertinent to this case.  All other development directed by the Board's remand on the TDIU claim appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran also perfected an appeal on various claims for higher ratings and for service connection.  However, these claims were adjudicated in prior Board decisions in June 2011 and October 2012, with only the TDIU claim remaining before the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran is service-connected for migraine headaches, evaluated as 30 percent disabling; right knee instability, evaluated as 20 percent disabling; degenerative arthritic changes of the cervical spine, evaluated as 10 percent disabling; status-post anterior cruciate ligament (ACL) reconstruction of the right knee, evaluated as 10 percent disabling; corns, bilateral 5th toes, evaluated as noncompensable (zero percent); and cholecystectomy, evaluated as noncompensable.

2.  The Veteran was scheduled for VA examinations in June 2010 and August 2011 and these examinations were necessary to decide the issues of entitlement to higher initial ratings and service connection.  He failed to appear at the scheduled examinations and has not presented good cause for the failure to appear.

3.  The record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a grant of TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.326, 3.340, 3.655, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was sent pre-adjudication notice via a letter dated in January 2007, which is clearly prior to the May 2007 rating decision that is the subject of this appeal.  Although this letter did discuss VA's general duties to notify and assist, it did not specifically refer to the issue of entitlement to TDIU.  However, the recent February 2013 letter did refer to the TDIU issue, and the claim was subsequently adjudicated via an April 2013 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In pertinent part, the February 2013 letter informed the Veteran of what was necessary to substantiate a TDIU claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information and evidence used by VA to determine disability rating(s) and effective date(s).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied to the extent permitted by the cooperation of the Veteran.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of the TDIU claim, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding evidence showing he is unemployable due solely to his service-connected disabilities.  In fact, as noted in the Introduction, he did not respond to the February 2013 letter's request that he identify and/or submit pertinent evidence in support of the TDIU claim.  A March 2013 response from the Social Security Administration (SSA) reflects they had no records on the Veteran as he had not filed a claim for disability benefits.  Similarly, a February 2013 e-mail from a VA vocational rehabilitation program specialist indicated no records were available for the Veteran as he was placed into discontinued status in January 2008 for failure to complete the evaluation so no determination was made about feasibility.

The Board further notes that the Veteran underwent a VA arranged general medical examination in January 2007.  He was also scheduled for VA examinations in June 2010 and August 2011 and these examinations were necessary to decide the issues of entitlement to higher initial ratings and service connection.  However, he failed to appear at the scheduled examinations and has not presented good cause for the failure to appear.  Under 38 C.F.R. § 3.326(a) individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Therefore, the Board has determined that the case will be adjudicated based upon the evidence of record, and no further examination or opinion is warranted in this case.

In view of the foregoing, the Board finds that the duty to assist has been satisfied in this case to the extent permitted by the cooperation of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

The Court has held that in determining whether the veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The Veteran is service-connected for migraine headaches, evaluated as 30 percent disabling; right knee instability, evaluated as 20 percent disabling; degenerative arthritic changes of the cervical spine, evaluated as 10 percent disabling; status-post ACL reconstruction of the right knee, evaluated as 10 percent disabling; corns, bilateral 5th toes, evaluated as noncompensable; and cholecystectomy, evaluated as noncompensable.  As such, his service-connected disabilities in the aggregate now have a combined rating of 60 percent.  See 38 C.F.R. § 4.25.  As such, the schedular criteria for TDIU set forth in 38 C.F.R. § 4.16(a) are not met.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  In this case, however, the record does not reflect the Veteran warrants consideration of TDIU on an extraschedular basis.

The record indicates the Veteran has a high school education, and has reported that the majority of his jobs have involved manual labor.  His military occupational specialty (MOS) was that of a petroleum supply specialist.  In a November 2009 VA treatment note, the Veteran reported that he was let go from his place of employment due to his knee.  This treatment note also indicates his job was that of a stacker/operator for a packaging/box company.  Further, it was noted that since discharge he never really performed physical activities in job until about 1 year ago.  In addition, the January 2007 VA arranged general medical examination noted that he was employed, at that time, as a Park Ranger, and that the effect of his condition on his functioning in his usual occupation was he should avoid going up stairs, walking long distances, and lifting more than 50 pounds.  He could do activities of daily living except lawn mowing and climbing stairs.

In view of the foregoing, it does appear the Veteran's service-connected disabilities have caused some degree of occupational impairment, particularly in the field of manual labor which he indicated was his primary area of employment over the years.  However, the loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

In this case, there is no evidence which specifically supports a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  As noted above, the January 2007 VA examination indicated he could work with certain physical restrictions, and the November 2009 VA treatment note indicates he was able to find such employment until a year earlier.  There is also nothing in the record which would appear to preclude a sedentary occupation.  Even though the Veteran has primarily worked in the field of manual labor, his education and MOS as a petroleum supply specialist indicates he would be able to work in a sedentary capacity in a supply chain to include keeping track of supplies/merchandise and the distribution thereof.  

The Board also observes that to the extent the November 2009 treatment note indicates the Veteran asserted he was unemployable due to his service-connected right knee disabilities, it previously determined in the October 2012 decision that the right knee has manifested with no more than moderate instability.  In support of this finding, the Board noted that VA clinicians have diagnosed the Veteran with no more than mild/minimal to moderate instability; VA outpatient treatment records show only an occasional use of a knee brace, and he does not require any other assistive devices for ambulation, such as a cane or walker; and there was no evidence of any actual falls secondary to right knee instability.  The Board further noted that the Veteran was assigned a separate 10 percent rating under 38 C.F.R. 4.59 in recognition of his pain and mildly limited motion (flexion) in the right knee, and that the record did not warrant a rating in excess of 10 percent.  There was no evidence of limitation of extension of the right knee.  In short, the record indicated at most moderate functional impairment of the right knee, which is inconsistent with finding that he is unemployable due to such disability.  No evidence has since been submitted which refutes the October 2012 findings of the Board regarding the Veteran's right knee impairment.  In fact, as indicated in the Introduction, the Veteran did not submit or identify any evidence pertinent to the TDIU claim following the February 2013 letter's request for such.  

The Board also reiterates that the SSA reported the Veteran had not applied, and thus was not in receipt of any disability benefits from that agency.  Moreover, the VA vocational rehabilitation specialist reported that the Veteran had been placed into discontinued status in January 2008 for failure to complete the evaluation so no determination was made about feasibility.

For these reasons, the Board finds that the record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  Therefore, the preponderance of the evidence is against the claim of entitlement to a TDIU.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

A TDIU due to service-connected due to service-connected disabilities is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


